                                            Case 3:16-mc-80177-JD Document 5 Filed 07/28/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     IN THE MATTER OF                                   Case No. 16-mc-80177-JD
                                   5     Julius Michael Engel #137759
                                                                                            ORDER DENYING REINSTATEMENT;
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                                                            DISBARMENT
                                   7
                                                                                            Re: Dkt. No. 4
                                   8

                                   9          Julius Michael Engel’s membership in the bar of this Court was suspended on October 17,

                                  10   2016, for failing to respond to an order to show cause. Dkt. Nos. 3. On February 4, 2017, Engel

                                  11   filed a motion requesting to be returned to active status before this Court, on the basis that he had

                                  12   returned to active status with the California State Bar. Dkt. No. 4. The correct procedure for
Northern District of California
 United States District Court




                                  13   seeking reinstatement to the bar of this Court upon completion of a period of suspension is to file a

                                  14   petition for admission with the Clerk and pay the admission fee. Civil L.R. 11-7(b)(3); see also

                                  15   Civil L.R. 11-1(c) and (d).

                                  16          The public records available on the website of the State Bar of California reveal that on

                                  17   March 17, 2017, Engel was disciplined and again suspended for one year. Before Engel’s

                                  18   suspension expired, disciplinary charges were filed against him on October 23, 2017, and he was

                                  19   subsequently ordered inactive on June 11, 2018. On May 1, 2020, Engel was disbarred by the

                                  20   State Bar of California.

                                  21          In light of Engel’s disbarment from the California State Bar, his motion to be reinstated is

                                  22   denied as moot, and his status with the bar of this Court will also be changed to disbarred, unless

                                  23   he can show good cause not to do so by August 26, 2020.

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 28, 2020

                                  26
                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
